
QuickLinks -- Click here to rapidly navigate through this document


SETTLEMENT AGREEMENT AND MUTUAL RELEASE


    This Settlement Agreement and Mutual Release ("Agreement") is entered into
effective October 27, 2000 by and between STAAR Surgical Company, a Delaware
corporation, the definition of which includes STAAR Surgical Company, its
subsidiaries and affiliates (the "Company") and Vladimir Feingold, the
definition of whom includes himself as an individual as well as any person or
entity that Feingold directly or indirectly, through one or more intermediaries,
controls, including, without limitation, Bionica Pty Ltd., ("Feingold"), all of
whom are sometimes hereinafter referred to collectively as the "Parties" or
individually as a "Party," with reference to the following facts.


RECITALS


    WHEREAS, there is now pending in the Superior Court of the State of
California, County of Los Angeles, a lawsuit between the Parties entitled
Vladimir Feingold v. STAAR Surgical Company, et al., and its related
cross-complaint, numbered BC 216184 (the "Action") concerning the terms of
Feingold's employment agreement (the "Employment Agreement") with the Company,
and any modifications that may exist relating to said Employment Agreement, and
also concerning Feingold's participation on the Canon-STAAR Board of Directors.
There is also pending in the Superior Court of the State of California, County
of Los Angeles, a lawsuit between the Parties entitled STAAR Surgical Company v.
Bionica Pty Ltd., et al., numbered GC 024218 concerning the terms of an Overseas
Manufacturer's Distributor Agreement (the "OMD Action"). There exist other
controversies between the Parties relating to Feingold's claim of interest, vis
a vis the Company, of certain microkeratome technology and the obligations under
that certain Right of First Refusal Agreement dated October 1, 1996 between
Bionica Pty Ltd. and the Company (the "Right of First Refusal"). All of the
above-stated controversies and disputes, including the Action and the OMD
Action, are hereafter described as the "Disputed Matters".

    WHEREAS, both Feingold and the Company wish to resolve their differences and
to settle and terminate the Disputed Matters which now exist between them or for
their benefit. By this Agreement, the Parties to this Agreement intend to fully
and completely resolve any and all differences between them, or for their
benefit, including any and all claims known and unknown, which may exist between
them relating to the Disputed Matters. Each Party will take appropriate steps to
effectuate the spirit of this Agreement.

    NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Feingold agree as
follows:


AGREEMENT


    1.  Incorporation of Recitals.  The recitals to this Agreement are an
integral part of this Agreement and are hereby incorporated as a part of this
Agreement as if set forth in it.

    2.  Termination of Employment Agreement, Overseas Manufacturer's Distributor
Agreement and Right of First Refusal.  Upon execution of this Agreement, the
Employment Agreement, and any and all amendments to it, shall be deemed to have
been terminated in its entirety and to be of no further force and effect as of
September 2, 1999. Upon execution of this Agreement, the Right of First Refusal
and the Overseas Manufacturer's Distributor Agreement shall be deemed to be
terminated in their entirety and be of no further force and effect as of the
date hereof.

    3.  Consideration from the Company.  In exchange for Feingold's release of
the Company from any past, present, and future obligations, whether monetary or
otherwise, owed by the Company to Feingold, including any such past, present or
future obligations owed by the Company to Feingold relating to the Disputed
Matters, the Company shall pay to Feingold or provide for Feingold the
following:

    (a)  Lump Sum Payment.  The Company shall pay to Feingold the sum of six
hundred thousand dollars ($600,000), which payment shall be transferred
electronically by the Company to

--------------------------------------------------------------------------------

the "Green & Adams, LLP, Attorney Client Trust Account", account number
0207545801, at First Security Bank (formerly Marine National Bank) located at
18401 Von Karman Avenue, Irvine, California 92612, routing number 1222237683
("Wire Transfer") on or before the close of business on October 27, 2000.

    (b)  Issuance of Stock.  Upon receipt of the sum of one hundred forty five
thousand eight hundred thirty-one dollars and twenty-five cents ($145,831.25)
from Feingold (the "Exercise Price"), the Company shall deliver to the Escrow
Agent a certificate for twenty-three thousand three hundred thirty-three
(23,333) shares of the Company's fully registered, non-restricted, free-trading
common stock (the "Stock"), pursuant to that certain Escrow Agreement attached
hereto as Exhibit A (the "Escrow Agreement").

    (c)  Delivery of Documents.  The Company shall deliver to Feingold, c/o Mark
S. Adams, Esq., an executed copy of this Agreement and the Escrow Agreement. The
Company shall transmit via facsimile an executed copy of the Escrow Agreement to
the Escrow Agent. Upon receipt of written confirmation from the Escrow Agent
that the Exercise Price is immediately available in good funds, the Company
shall transmit, via facsimile, the "Joint Escrow Instructions" attached to the
Escrow Agreement as Exhibit 1.

    (d)  Agreement Not to Divulge Trade Secrets.  The Company acknowledges that,
during the past several years, Feingold has designed and developed an ophthalmic
knife, or microkeratome, the methods and intellectual property regarding same
(the "Microkeratome Technology"). During such time, the Company had, or may have
had, access to certain materials relating to the Microkeratome Technology. The
Company acknowledges that the Microkeratome Technology belongs to Feingold and
not the Company. The Company expressly disclaims any right, title and interest
in the Microkeratome Technology. The Company agrees that the Microkeratome
Technology is a part of Feingold's trade secrets as defined in California Civil
Code Section 3426 et seq. The Company agrees that it is subject to the laws of
the State of California that protect Feingold's trade secrets and the Company
promises and agrees that it will always act in compliance with those laws as
they relate to Feingold's trade secrets. The Company agrees that a violation of
the laws of the State of California that protect Feingold's trade secrets
constitutes unfair competition.

    (e)  Non-Disparagement.  The Company agrees not to criticize, denigrate, or
otherwise disparage Feingold.

    (f)  Request for Dismissal.  The Parties will promptly execute and the
Company's counsel will promptly file a Request for Dismissal with Prejudice of
the Action and the OMD Action and will serve a conformed copy of the Request for
Dismissal with Prejudice on Feingold's counsel.

    4.  Waiver of All Other Claims.  Feingold agrees that Feingold is not
entitled to receive, will not claim and expressly waives any entitlement to
rights, benefits, reimbursement, indemnification, or compensation from the
Company, whether or not such entitlements are claimed through the Employment
Agreement or not, other than as expressly set forth in this Agreement.

    5.  Complete Release by Feingold.  

    (a)  Release.  Feingold irrevocably and unconditionally releases all of the
claims described in subparagraph 5(b) that Feingold may now have, or has ever
had, against the following persons or entities (the "Releasees"): The Company
(including its subsidiaries and affiliates), all related companies and all of
the Company's (its subsidiaries' and affiliates') or such related companies'
predecessors and successors; and, with respect to each such entity, all of its
past and present employees, officers, directors, stockholders, owners,
representatives, assigns, attorneys, agents, insurers, employee benefit programs
(and the trustees, administrators, fiduciaries and insurers of such programs)
and any other persons acting by, through, under or in concert with any of the
persons or entities listed in this subparagraph.

--------------------------------------------------------------------------------

    (b)  Claims Released.  The claims released include all claims, promises,
obligations, debts, causes of action or similar rights of any type or nature
Feingold has or had which in any way relate to (1) Feingold's employment with
the Company as an officer and/or director, or the termination of that
employment, such as claims for compensation, bonuses, commissions, lost wages or
unused accrued vacation or sick pay, (2) the design or administration of any
employee benefit program or Feingold's entitlement to benefits under any such
program, (3) any claims to attorneys' fees and/or other legal costs, (4) the
Action and the OMD Action, (5) the Disputed Matters, and (6) any other claims or
demands Feingold may have on any basis whatsoever. The claims released include,
but are not limited to, claims arising under any of the following statutes or
common law doctrines:

    (1)  Anti-Discrimination Statutes,  such as the Age Discrimination in
Employment Act (ADEA), which prohibits age discrimination in employment; the
Civil Rights Act of 1991, Title VII of the Civil Rights Act of 1964, and §1981
of the Civil Rights Act of 1866, which prohibit discrimination based on race,
color, national origin, religion or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Americans With Disabilities
Act (ADA), which prohibits discrimination against the disabled; the California
Fair Employment and Housing Act (FEHA), which prohibits discrimination in
employment based upon race, color, national origin, ancestry, physical or mental
disability, medical condition, martial status, sex, or age; and any other
federal, state or local laws or regulations prohibiting employment
discrimination.

    (2)  Federal Employment Statutes,  such as the Employee Retirement Income
Security Act of 1974, which, among other things, protects pension or health plan
benefits; and the Fair Labor Standards Act of 1938, which regulates wage and
hour matters.

    (3)  Other Laws,  such as any federal, state or local laws restricting an
employer's right to terminate employees or otherwise regulating employment; any
federal, state or local law relating to wages, or enforcing express or implied
employment contracts or requiring an employer to deal with employees fairly or
in good faith; and any other federal, state or local statutory or common laws
providing recourse for alleged wrongful discharge, physical or personal injury,
emotional distress, fraud, negligent misrepresentation, libel, slander,
defamation and similar or related claims. The laws referred to in this paragraph
include statutes, regulations, other administrative guidance and common law
doctrines.

    (4)  Federal and State Securities Laws,  such as the Securities Act of 1933,
the Securities Exchange Act of 1934 and the California Corporations Code and the
rules and regulations promulgated thereto.

    (5)  Federal and State Unfair Competition Laws,  such as California Business
and Professions Code section 17200, et seq and the Lanham Act.

    (c)  Release Extends to Both Known and Unknown Claims.  This release covers
both claims that Feingold knows about and those Feingold does not know about.
Feingold understands the significance of his release of unknown claims and his
waiver of any statutory protection against a release of unknown claims. Feingold
expressly waives the protection of any such governmental statutes or
regulations.

    More particularly, and without limitation, Feingold acknowledges that
Feingold has read and is familiar with and understands the provisions of
Section 1542 of the California Civil Code, which provides: "A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN TO HIM MUST
HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

    (d)  Ownership of Claims.  Feingold represents that Feingold has not
assigned or transferred, or purported to assign or transfer, all or any part of
any claim released by this Agreement.

--------------------------------------------------------------------------------

    6.  No Pursuit of Released Claims.  Feingold promises never to file or
prosecute a lawsuit, administrative complaint or charge, or other complaint or
charge asserting any claims that are released by the Agreement. Feingold
represents that Feingold has not filed or caused to be filed any lawsuit,
complaint or charge with respect to any claim this Agreement releases, except
for the Action and the cross-complaint in the OMD Action. Feingold further
agrees to request any government agency or other body assuming jurisdiction of
any complaint or charge relating to a released claim to withdraw from the matter
or dismiss the matter with prejudice.

    7.  Consideration from Feingold.  In exchange for the Company's release of
Feingold from any past, present, and future obligations, whether monetary or
otherwise, owed by Feingold to the Company, including any such past, present or
future obligations owed by Feingold to the Company relating to the Disputed
Matters, Feingold agrees to the following:

    (a)  Delivery of Agreement.  Feingold shall deliver to the Company, c/o
Robert C. Woodbury, Esq., an executed copy of this Agreement and the Escrow
Agreement. Feingold shall deliver an executed copy of the Escrow Agreement to
the Escrow Agent. Upon receipt of written confirmation from the Escrow Agent
that the Exercise Price is immediately available in good funds, Feingold shall
transmit, via facsimile, the "Joint Escrow Instructions" attached to the Escrow
Agreement as Exhibit 1.

    (b)  Payment of the Exercise Price.  Feingold shall re-deliver that certain
check number 5270 made payable to the Company, dated September 24, 1999, in the
amount of the Exercise Price, as payment for the exercise of that certain stock
option dated September 4, 1998.

    (c)  Agreement Not to Sell Stock.  Feingold represents, promises, and agrees
that he shall not sell the Stock until January 1, 2001. Feingold agrees that
this promise constitutes a material inducement to the Company to enter into this
Agreement. Feingold agrees that a breach of this promise will result in a
failure of consideration that will permit the Company to rescind this Agreement
and seek monetary damages from Feingold as well as injunctive relief.

    (d)  Payment of Cash and Return of Property.  Feingold shall deliver to the
Company, c/o Robert C. Woodbury, Esq., immediately available funds in the amount
of fifteen thousand dollars ($15,000). This payment shall be by money order or
cashier's check made payable to "STAAR Surgical Company and Pollet &
Richardson." Furthermore, within ninety (90) days of the execution of this
Agreement, Feingold shall return to the Company, c/o Robert C. Woodbury, any of
the Company's unused goods and products in Feingold's possession or custody.
Feingold represents and warrants that the goods and products returned by
Feingold are all of the goods and products in Feingold's possession or custody.

    (e)  Agreement Not to Compete.  Feingold covenants and agrees that, for a
period of two (2) years from the date of this Agreement, Feingold shall not:

     (i) directly or indirectly (whether as principal, agent, independent
contractor, partner or otherwise) own, manage, operate, control, participate in,
perform services for, or otherwise carry on, a business similar to or
competitive with the business of the Company or any of its subsidiaries or
affiliates anywhere in the world; or

    (ii) induce or attempt to persuade any employee of the Company to terminate
such employment relationship in order to enter into any such relationship on
behalf of Feingold or any other business organization in competition with the
Company.

For purposes of this paragraph, the covenants set forth above shall be referred
to as the "Non-Compete Covenants". The term "a business similar to or
competitive with the business of the Company or any of its subsidiaries or
affiliates" shall refer to any business that manufactures, sells or distributes
the following lines of products (the "Products"):

     (i) monofocal posterior chamber intraocular lenses made from the Company's
proprietary silicone RMX3;

--------------------------------------------------------------------------------

    (ii) monofocal posterior chamber intraocular lenses made from the Company's
proprietary collamer material;

    (iii) monofocal posterior chamber implantable contact lenses made from the
Company's proprietary collamer material;

    (iv) collagen glaucoma drains made from the Company's proprietary
cross-linked pure collagen material; and

    (v) phacoemulsification machines.

This Agreement does not restrict Feingold from working for or with any other
companies that currently or in the future may develop, design, manufacture, sell
or distribute the Products pursuant to a licensing agreement or similar type of
arrangement with the Company.

Feingold understands and agrees that the Non-Competition Covenants represent a
material inducement to the Company to enter into this Agreement and to pay the
consideration it has agreed to pay. Therefore, Feingold agrees that if Feingold
breaches the Non-Competition Covenants, Feingold will immediately pay to the
Company the amount of money representing the difference between the Exercise
Price paid to the Company for the Stock and the sale price or prices of the
Stock (the "Spread"), pro-rata, based upon the number of months remaining in the
two (2) year period during which the Non-Competition Covenants are in force. For
example, in the event that Feingold were to breach the Non-Competition Covenants
during the seventh (7th) month of the two (2) year period, Feingold would pay to
the Company an amount equal to 17/24 of the Spread.

The Non-Competition Covenants shall become immediately null and void and of no
further force or effect upon: (i) the dissolution or liquidation of the Company;
(ii) the Company's filing of a petition in bankruptcy; or, (iii) if Feingold
becomes an employee, consultant or agent of any of the following: (A) any
company to which the Company sells or transfers substantially all of its
business or assets; (B) any company who is the purchaser of a controlling
interest in the Company by way of a purchase of the Company's capital stock (so
long as such company is unrelated to the Company); or (C) the surviving entity
of any merger or consolidation of the Company with another company as part of a
sale or transfer of a controlling interest in the Company to an unrelated third
party.

    (e)  Agreement Not to Divulge Trade Secrets.  Feingold agrees that during
the term of his business relationship with the Company, Feingold had access to
and became acquainted with the Company's trade secrets, as defined in California
Civil Code, section 3426, et seq., which are owned by the Company and are
regularly used in the operation of the Company's business. Feingold agrees that
he is subject to the laws of the State of California that protect the Company's
trade secrets, and Feingold promises and agrees that he will always act in
compliance with those laws as they relate to the Company's trade secrets.
Feingold agrees that a violation of the laws of the State of California that
protect the Company's trade secrets constitutes unfair competition.

    (f)  Non-Disparagement.  Feingold agree not to criticize, denigrate, or
otherwise disparage the Company or any other Releasee.

    (g)  Provisions Relating to Canon-STAAR.  Feingold agrees that the execution
of this Agreement shall constitute his resignation from the Board of Directors
of Canon-STAAR Co., Inc. Feingold agrees that Feingold will not seek, nor will
Feingold accept, for a period of two (2) years from the execution of this
Agreement, a position with Canon-STAAR Co., Inc. as a director, officer,
employee or consultant. Feingold shall execute a letter of resignation resigning
as a director of Canon-STAAR Co., Inc., a copy of which resignation letter is
attached hereto as Exhibit B, and shall deliver said letter to the Company, c/o
Robert C. Woodbury, Esq., along with the executed copy of this Agreement.
Feingold agrees that, upon the request of the Company, but at no expense to
Feingold, Feingold will cooperate with the Company in prosecuting or defending
any action or proceeding, including any arbitration proceeding, involving
Canon-STAAR Co., Inc., Canon Sales Company, Inc. or Canon, Inc. (or any
subsidiary or affiliate of any such parties) and to perform any lawful acts,
including, but not limited to, executing papers and oaths, giving

--------------------------------------------------------------------------------

testimony, or producing information or documents, that in the opinion of the
Company, its successors or assigns, may be necessary or desirable.

    (h)  Request for Dismissal.  The Parties will promptly execute and the
Company's counsel will promptly file a Request for Dismissal with Prejudice of
the Action and the OMD Action and will serve a conformed copy of the Request for
Dismissal with Prejudice on Feingold's counsel.

    8.  Complete Release by the Company.  

    (a)  Release.  The Company irrevocably and unconditionally releases all of
the claims described in subparagraph 8(b) that the Company may now have, or has
ever had, against Feingold, or any of Feingold's past and present employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, or any other persons or entities acting by, through, or under
or in concert with any of the persons or entitles listed in this subparagraph.

    (b)  Claims Released.  The claims released include all claims, promises,
debts, causes of action or similar rights of any type or nature the Company has
or had which in any way relate to: (1) Feingold's employment with the Company;
(2) the Action and the OMD Action; (3) the Disputed Matters; (4) any claims to
attorneys' fees and/or other legal costs; and (5) any other claims or demands
the Company may on any basis have.

    (c)  Release Extends to Both Known and Unknown Claims.  This release covers
both claims that the Company knows about and those the Company does not know
about. The Company understands the significance of this release of unknown
claims and this waiver of any statutory protection against a release of unknown
claims. The Company expressly waives the protection of any such governmental
statutes or regulations.

    More particularly, and without limitation, the Company acknowledges that the
Company has read and is familiar with and understands the provisions of
Section 1542 of the California Civil Code, which provides: "A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN TO HIM MUST
HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

    (d)  Ownership of Claims.  The Company represents that the Company has not
assigned or transferred, or purported to assign or transfer, all or any part of
any claim released by this Agreement.

    9.  No Pursuit of Released Claims.  The Company promises never to file or
prosecute a lawsuit, administrative complaint or charge, or other complaint or
charge asserting any claims that are released by the Agreement. The Company
represents that the Company has not filed or caused to be filed any lawsuit,
complaint or charge with respect to any claim this Agreement releases, except
for the OMD Action and the cross-complaint in the Action. The Company further
agrees to request any government agency or other body assuming jurisdiction of
any complaint or charge relating to a released claim to withdraw from the matter
or dismiss the matter with prejudice.

    10.  Confidentiality Provisions.  The Parties agree that neither Party will
issue a press release or otherwise communicate (orally or in writing) with the
media (print or electronic) regarding the existence or terms of the Agreement
nor will either Party provide the media (print or electronic) with a copy of the
Agreement or any portion thereof. Further, subject to the conditions herein, the
Parties agree that neither Party will communicate (orally or in writing) with
any third party regarding the terms or existence of the Agreement nor will
either Party provide any third party with a copy of the whole or any portion of
the Agreement; provided however that the Parties will be entitled to disclose
the existence of the Agreement and the terms hereof to their respect financial
and legal advisers, Feingold will be entitled to disclose the existence and
terms of the Agreement to his spouse and employers (including potential
employers), and Feingold and the Company will be entitled to disclose the
existence and terms of the Agreement to its investors and any acquirers
(including potential investors and potential acquirers) as well as to the United
States Securities and Exchange Commission and any

--------------------------------------------------------------------------------

other local, state, federal or international governmental agencies to which
either Party should or must disclose the existence and terms of the Agreement
and/or the terms thereof. If a Party receives a lawfully issued subpoena or
court order requiring that Party to produce the Agreement or to testify about
the existence or contents of the Agreement, then that Party will give the other
Party immediate written notice of the subpoena or court order together with a
copy of the subpoena or court order and any correspondence related thereto in
accordance with Section 16 of the Agreement so that the other Party may timely
object to the production of the Agreement and/or to the dissemination of any
information about the terms of the Agreement.

    11.  Consulting with Attorney.  Feingold and the Company acknowledge that
each has discussed this Agreement with an attorney of his or its own choosing
before signing it.

    12.  Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event: (i) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (ii) the remaining part of this Agreement (including the application of the
offending term or provision to persons or circumstances other than those as to
which it is held invalid, illegal or unenforceable) shall not be affected
thereby and shall continue in full force and effect to the fullest extent
provided by law. The provisions of this Agreement are severable.

    13.  Choice of Laws/Waiver of Jury Trial.  This Agreement shall be governed
by the laws of the State of California, and the Courts of the County of Los
Angeles, California and the Parties specifically waive any right to a jury
trial.

    14.  Authorization and Validity of Agreement.  The execution and delivery of
this Agreement by the Parties, and the performance of the transactions herein
contemplated, have been duly authorized by the appropriate governing authorities
and no further corporate or other action on the part of either Party is
necessary to authorize this Agreement or the performance of such transactions.
This Agreement has been duly and validly executed and delivered by each Party
and is valid and binding upon each Party in accordance with its terms, except as
limited by: (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors rights generally,
and (ii) general principles of equity.

    15.  Nature, Effect and Interpretation of this Agreement.  

    (a)  Entire Agreement.  This Agreement is the entire agreement between
Feingold and the Company relating to the subject matter herein; it may not be
modified or cancelled in any manner except by a writing signed by both the
Company and Feingold. The Parties have made no promises or representations to
each other, other than those in this Agreement.

    (b)  Successors and Assigns.  This Agreement shall bind the Parties heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of all Releasees and their respective heirs,
administrators, representatives, executors, successors and assigns.

    (c)  Interpretation.  This Agreement shall be construed as a whole according
to its fair meaning, and not strictly for or against any of the Parties. Unless
the context indicates otherwise, the term "or" shall be deemed to include the
term "and" and the singular or plural number shall be deemed to include the
other. Paragraph headings used in this Agreement are intended solely for
convenience of reference and shall not be used in the interpretation of any of
this Agreement. It is acknowledged that neither Party shall be construed to be
solely responsible for the drafting hereof, and therefore any ambiguity shall
not be construed against either Party as the alleged draftsman of this
Agreement.

--------------------------------------------------------------------------------

    (d)  Counterparts and Facsimiles.  For the convenience of the Parties, this
document may be executed by facsimile signatures and in counterparts which shall
together constitute the agreement of the parties as one and the same instrument.

    (e)  No Waiver.  The failure to enforce any provision of this Agreement
shall not be construed as a waiver of any such provision, nor prevent a Party
from enforcing the provision or any other provision of this Agreement. The
rights granted the Parties are cumulative, and the election of one shall not
constitute a waiver of such Party's right to assert all other legal and
equitable remedies available under the circumstances.

    (f)  Implementation.  The Company and Feingold both agree that, without the
receipt of further consideration, they will sign and deliver any documents and
do anything else that is necessary in the future to make the provisions of this
Agreement effective.

    16.  Notices.  Unless otherwise specifically provided in this Agreement, all
notices, demands, requests, consents, approvals or other communications
(collectively and severally called "Notices") required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (1) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (2) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency),
(3) by electronic or facsimile or telephonic transmission, provided the
receiving party has a compatible device or confirms receipt thereof (which forms
of Notice shall be deemed delivered upon confirmed transmission or confirmation
of receipt), or (4) by mailing in the United States mail by registered or
certified mail, return receipt requested, postage prepaid (which forms of Notice
shall be deemed to have been given upon the fifth {5th} business day following
the date mailed). Notices shall be addressed to the parties as follows:

Executive:   Vladimir Feingold
31732 Isle Vista
Laguna Niguel, California 92677
With copy to:
 
Mark Adams, Esq.
c/o Green & Adams, LLP
8 Corporate Park, Suite 200
Irvine, California 92606
Company:
 
STAAR Surgical Company
1911 Walker Avenue
Monrovia, California 91016
Attn: Mr. Andrew F. Pollet
With copy to:
 
Pollet & Richardson
10900 Wilshire Boulevard, Suite 500
Los Angeles, California 90024
Attention: Andrew F. Pollet, Esq.

    17.  Denial of Liability.  It is understood and agreed that nothing herein
shall be construed as an admission of any liability of any kind and each Party
acknowledges that the other Parties have expressly denied that they are in any
way liable or obligated for damages arising from matters set forth herein.

    18.  Attorneys' Fees.  If any Party institutes or should the Parties
otherwise become a party to any action or proceeding based upon or arising out
of this Agreement including, without limitation, to enforce or interpret this
Agreement or any provision hereof, the prevailing party in any such action or
proceeding shall be entitled to receive reasonable attorneys' fees.

--------------------------------------------------------------------------------

    PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

    Executed at Orange County, California this 26th day of October, 2000.

    "FEINGOLD"
 
 
/s/ VLADIMIR FEINGOLD   

--------------------------------------------------------------------------------

VLADIMIR FEINGOLD


    Executed at Los Angeles County, California, this 26th day of October, 2000.

    "COMPANY"
 
 
STAAR SURGICAL COMPANY
 
 
By:
 
/s/ ANDREW F. POLLET   

--------------------------------------------------------------------------------

ANDREW F. POLLET,
Chief Executive Officer

--------------------------------------------------------------------------------


CERTIFICATION OF ATTORNEY


    The undersigned hereby certifies that he is an Attorney at Law, duly
licensed and admitted to practice in the State of California, and has been
retained by Mr. Vladimir Feingold in this matter, and that he has advised
Mr. Feingold with respect to this Agreement, and explained to him the meaning
and effect of it, and that Mr. Feingold has acknowledged his full and complete
understanding of this Agreement, and its legal consequences, and has freely and
voluntarily executed the same.

    Executed at Orange County, California on the 26th day of October, 2000.

    GREEN & ADAMS, LLP
 
 
By:
 
/s/ MARK S. ADAMS   

--------------------------------------------------------------------------------

MARK S. ADAMS

--------------------------------------------------------------------------------


EXHIBIT A

ESCROW AGREEMENT


--------------------------------------------------------------------------------

October 25, 2000


ESCROW AGREEMENT


To: Joseph M. Galosic, Esq.

    Re: Escrow for $145,831.25, and 23,333 Shares of Staar Surgical Company
Stock

Dear Mr. Galosic:

    Reference is made to that certain Settlement Agreement and Mutual Release
(the "Agreement") between VLADIMIR FEINGOLD, et al. ("Feingold") and STAAR
SURGICAL COMPANY, a Delaware corporation, et al. ("Staar"). You have agreed to
act as an independent escrow agent ("Escrow Agent") pursuant to the following:

A.  Deposit of Funds and Delivery of Certificates.

    1.  On or before October 25, 2000, Feingold will deliver to Staar that
certain Check No. 5270 made payable to the order of "Staar Surgical Co." dated
September 24, 1999, in the amount of One Hundred Forty Five Thousand Eight
Hundred Thirty One Dollars and Twenty Five Cents ($145,831.25), as payment for
the Twenty Three Thousand Three Hundred Thirty Three (23,333) shares (the
"Check"). Staar will endorse the Check to the "Joseph M. Galosic Attorney Client
Trust Account," a non-interest bearing account, and deliver said Check to you on
or before 1:00 p.m. on October 26, 2000. You will deposit said Check into your
attorney-client trust account (the "Escrow Deposit"). You will hold the proceeds
from said Check in trust, until directed to release such funds as instructed
herein.

    2.  On or before October 26, 2000, Staar will deliver to you a Certificate
of Stock for Twenty Three Thousand Three Hundred Thirty Three (23,333) shares of
fully registered, non-restricted, free trading Staar common stock (the "Stock
Certificate").

    3.  You have agreed to hold the Escrow Deposit and the Stock Certificate, in
trust, on the following terms:

    (a) Upon receipt of confirmation that the Escrow Deposit is immediately
available in good funds, you shall transmit this information, via facsimile to
Staar, c/o Mary Ann Sapone, Esq., at (310) 208-1154 and to Feingold, c/o Mark S.
Adams, Esq.

    (b) If you receive written joint instructions signed by Feingold and Staar
regarding disposition of the Escrow Deposit and Stock Certificate in the form
attached hereto as Exhibit "1," then you shall immediately (which term, as used
herein shall mean within two business days) deliver the Stock Certificate to
Feingold, and deliver to Staar a cashier's check, drawn on your attorney-client
trust account, in the amount of One Hundred Forty Five Thousand Eight Hundred
Thirty One Dollars and Twenty Five Cents ($145,831.25) made payable to "Staar
Surgical Company."

    (c) If you do not receive the joint instruction in (a) above, but rather you
receive written joint instructions signed by Feingold and Staar in the form
attached hereto as Exhibit "2," or written individual instructions signed by
either of them in the form attached hereto as Exhibit "3" or Exhibit "4," to
cancel this Escrow, you shall deliver to Feingold a cashier's check, drawn on
your attorney-client trust account, in the amount of One Hundred Forty Five
Thousand Eight Hundred Thirty One Dollars and Twenty Five Cents ($145,831.25)
made payable to "Vladimir Feingold," and deliver the Stock Certificate to Staar.

1

--------------------------------------------------------------------------------

B.  General Provisions.

    1.  You shall hold and dispose of the Escrow Deposit and Stock Certificate
in the manner set forth above and shall have no other duties as escrow agent;
your duties shall be determined only with reference to this Escrow Agreement and
applicable law. If there should be a conflict between the provisions of this
Escrow Agreement and applicable law, the terms of the Escrow Agreement shall
control to the extent permissible and this Escrow Agreement shall be reformed
only to the extent necessary to conform to applicable law. You are not charged
with knowledge of, or any duties or responsibilities under, any other document
or agreement. You may rely upon and shall be protected in acting or refraining
from acting upon any written notice, instruction or request furnished to you
under this Escrow Agreement and believed by you to be genuine and to have been
signed or presented by Feingold and Staar. You shall be under no duty to inquire
into or investigate the validity, accuracy or content of any such notice,
instruction or request. You shall not be liable to Feingold or Staar for any
actions taken or omitted by you in connection with the performance of your
duties under this Escrow Agreement, except for actions or omissions arising from
your own gross negligence or willful misconduct.

    2.  In the event you should at any time be confronted with inconsistent
claims or demands by Feingold and Staar, you shall have the right to seek
ex parte relief before Judge Paul Gutman at the Superior Court of California,
County of Los Angeles, in connection with that certain case entitled Vladimir
Feingold v. Staar Surgical Company, et al., and numbered BC216184 in the files
of that Court, interplead the parties, and request that the court determine the
respective rights of the parties with respect to this Escrow Agreement. You
shall be indemnified and held harmless by Feingold and Staar, jointly and
severally, as a consequence of your interpretation of the rights of the parties
hereunder and you shall automatically shall be released from any obligation or
liability as a consequence of any such claims or demands, except with respect to
your own gross negligence or willful misconduct. Feingold and Staar further
agree that you shall be under no duty whatsoever to institute or defend any
proceedings involving any conflict or claims of any nature whatsoever between
Feingold and Staar.

    3.  This Escrow Agreement cannot be changed or terminated orally and may be
changed only with your written consent and the written consent of Feingold and
Staar. This Escrow Agreement and your duties hereunder shall terminate when all
amounts of the Escrow Deposit and Stock Certificate have been delivered to
Feingold and Staar in accordance with this Escrow Agreement.

    4.  Any notice or other communication under this Escrow Agreement shall be
in writing and shall be considered given when delivered personally or four days
after being mailed by registered mail, return receipt requested, or on the date
of transmission if delivered by confirmed telecopy, to the parties at the
following addresses or facsimile numbers (or at such other address as a party
may specify by notice to the other):

    (a) If to the Escrow Agent, to him at:


Joseph M. Galosic, Esq.
8 Corporate Park, Suite 200
Irvine, California 92606
Telephone: (949) 476-0500
Fax: (949) 476-5059

    (b) If to Feingold, to him at:


Vladimir Feingold
31732 Isle Vista
Laguna Niguel, California 92677

2

--------------------------------------------------------------------------------

With copy to:
Mark S. Adams, Esq.
Green & Adams, LLP
8 Corporate Park, Suite 200
Irvine, California 92606
Telephone: (949) 862-1030
Fax: (949) 862-1031

    (c) If to Staar, to it at:


Andrew F. Pollet
President
Staar Surgical Company
1911 Walker Avenue, Suite 500
Monrovia, California 91016

With copy to:
Robert C. Woodbury, Esq.
Pollet & Woodbury
10900 Wilshire Blvd., Ste. 500
Los Angeles, California 90024
Telephone: (310) 208-1182
Fax: (310) 208-1154

    5.  This Escrow Agreement shall be governed by and construed in accordance
with the law of the State of California applicable to agreements made and to be
performed in California. All parties hereto agree that any controversy that may
arise between the parties shall be adjudicated before Judge Paul Gutman in the
Superior Court of California, County of Los Angeles. In the event of any dispute
that may arise between the parties as to their respective rights, duties and
obligations hereunder, the prevailing party in such dispute shall be entitled to
recover its costs and expenses (including reasonable attorney fees) incurred by
such party in connection with such dispute.

    6.  This Escrow Agreement shall be binding upon and shall inure to the
benefit of the heirs, executors, administrators, successors and assigns of the
parties hereto.

    7.  This Escrow Agreement and any instructions referenced herein may be
executed in one or more counterparts, but all such counterparts shall constitute
but one and the same instrument.

    * * * *

    IN WITNESS WHEREOF, the parties hereto agree that this Escrow Agreement
shall be effective on the date that the Escrow Agent executes this Escrow
Agreement.

    "FEINGOLD"
 
 
VLADIMIR FEINGOLD
 
 
By:
 


--------------------------------------------------------------------------------

    Name/Title: Vladimir Feingold     Date:  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------


 
 
"STAAR"
 
 
STAAR SURGICAL COMPANY
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name/Title: Andrew Pollet, President     Date:  

--------------------------------------------------------------------------------

    The undersigned agrees to act as escrow agent in accordance with the terms
set forth above.

    By:  

--------------------------------------------------------------------------------

    Name/Title: Joseph M. Galosic, Esq.     Date:  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

EXHIBIT "1"

October   , 2000

JOINT ESCROW INSTRUCTIONS
For Delivery of Check and Stock Certificate

To: Joseph M. Galosic, Esq.

    Re: Escrow for $145,831.25, and 23,333 Shares of Staar Surgical Company
Stock

Dear Mr. Galosic:

    You are hereby jointly instructed by Vladimir Feingold ("Feingold") and
Staar Surgical Company, a Delaware corporation ("Staar") to:

    1.  Immediately (the term "immediately" as used herein shall mean within two
business days) deliver the Stock Certificate (the term "Stock Certificate" shall
mean a Certificate of Stock for Twenty Three Thousand Three Hundred Thirty Three
(23,333) shares of fully registered, non-restricted, free trading Staar common
stock) to Feingold, c/o Mark S. Adams, Esq., Green & Adams, LLP, at 8 Corporate
Park, Suite 200, Irvine, California 92606; and

    2.  Immediately deliver to Staar, c/o Robert C. Woodbury, Esq., Pollet &
Woodbury, at 10900 Wilshire Blvd., Ste. 500, Los Angeles, California 90024, a
cashier's check drawn from your attorney-client trust account in the amount of
One Hundred Forty Five Thousand Eight Hundred Thirty One Dollars and Twenty Five
Cents ($145,831.25) made payable to "Staar Surgical Company."

    After completion of the items above, escrow shall be closed and you shall be
discharged of any and all duties under the Escrow Agreement and Instructions.

    VLADIMIR FEINGOLD
 
 
By:
 


--------------------------------------------------------------------------------

    Name/Title: Vladimir Feingold     Date:  

--------------------------------------------------------------------------------


 
 
STAAR SURGICAL COMPANY     a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name/Title: Andrew Pollet, President     Date:  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

EXHIBIT "2"

October   , 2000

JOINT ESCROW INSTRUCTIONS
For Cancellation of Escrow and Delivery of Check and Stock Certificate

To: Joseph M. Galosic, Esq.

    Re: Escrow for $145,831.25, and 23,333 Shares of Staar Surgical Company
Stock

Dear Mr. Galosic:

    You are hereby jointly instructed by Vladimir Feingold ("Feingold") and
Staar Surgical Company, a Delaware corporation ("Staar") to:

    1.  Immediately (the term "immediately" as used herein shall mean within two
business days) deliver the Stock Certificate (the term "Stock Certificate" shall
mean a Certificate of Stock for Twenty Three Thousand Three Hundred Thirty Three
(23,333) shares of fully registered, non-restricted, free trading Staar common
stock) to Staar, c/o Robert C. Woodbury, Esq., Pollet & Woodbury, at 10900
Wilshire Blvd., Ste. 500, Los Angeles, California 90024; and

    2.  Immediately deliver to Feingold, c/o Mark S. Adams, Esq., Green & Adams,
LLP, at 8 Corporate Park, Suite 200, Irvine, California 92606, a cashier's check
drawn from your attorney-client trust account in the amount of One Hundred Forty
Five Thousand Eight Hundred Thirty One Dollars and Twenty Five Cents
($145,831.25) made payable to "Vladimir Feingold."

    After completion of the items above, escrow shall be closed and you shall be
discharged of any and all duties under the Escrow Agreement and Instructions.

    VLADIMIR FEINGOLD
 
 
By:
 


--------------------------------------------------------------------------------

    Name/Title: Vladimir Feingold     Date:  

--------------------------------------------------------------------------------


 
 
STAAR SURGICAL COMPANY     a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name/Title: Andrew Pollet, President     Date:  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

EXHIBIT "3"

October   , 2000

ESCROW INSTRUCTION BY STAAR
For Cancellation of Escrow and Delivery of Stock Certificate

To: Joseph M. Galosic, Esq.

    Re: Escrow for $145,831.25, and 23,333 Shares of Staar Surgical Company
Stock

Dear Mr. Galosic:

    You are hereby instructed by Staar Surgical Company, a Delaware corporation
("Staar") to:

    Immediately (the term "immediately" as used herein shall mean within two
business days) deliver the Stock Certificate (the term "Stock Certificate" shall
mean a Certificate of Stock for Twenty Three Thousand Three Hundred Thirty Three
(23,333) shares of fully registered, non-restricted, free trading Staar common
stock) to Staar, c/o Robert C. Woodbury, Esq., Pollet & Woodbury, at 10900
Wilshire Blvd., Ste. 500, Los Angeles, California 90024.

    STAAR SURGICAL COMPANY     a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name/Title: Andrew Pollet, President     Date:  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

EXHIBIT "4"

October   , 2000

ESCROW INSTRUCTION BY FEINGOLD
Cancellation of Escrow and Delivery of Check

To: Joseph M. Galosic, Esq.

    Re: Escrow for $145,831.25, and 23,333 Shares of Staar Surgical Company
Stock

Dear Mr. Galosic:

    You are hereby instructed by Vladimir Feingold ("Feingold") to:

    Immediately deliver to Feingold, c/o Mark S. Adams, Esq., Green & Adams,
LLP, at 8 Corporate Park, Suite 200, Irvine, California 92606, a cashier's check
drawn from your attorney-client trust account in the amount of One Hundred Forty
Five Thousand Eight Hundred Thirty One Dollars and Twenty Five Cents
($145,831.25) made payable to "Vladimir Feingold."

    VLADIMIR FEINGOLD
 
 
By:
 


--------------------------------------------------------------------------------

    Name/Title: Vladimir Feingold     Date:  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

EXHIBIT B
VLADIMIR FEINGOLD
31732 Isle Vista
Laguna Niguel, California 92677

VIA HAND DELIVERY

Board of Directors
Canon-STAAR Co., Inc.
c/o STAAR Surgical Company
1911 Walker Avenue
Monrovia, California 91016

Gentlemen:

    The undersigned, Vladimir Feingold, hereby resigns from any position he
holds with Canon-STAAR Co., Inc., including as a director. This resignation
shall be effective immediately.

Dated: October 27, 2000

/s/ VLADIMIR FEINGOLD  


--------------------------------------------------------------------------------


Vladimir Feingold

--------------------------------------------------------------------------------



QuickLinks


SETTLEMENT AGREEMENT AND MUTUAL RELEASE
RECITALS
AGREEMENT
CERTIFICATION OF ATTORNEY
EXHIBIT A ESCROW AGREEMENT
ESCROW AGREEMENT
